Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 6,  11, and 18 are objected to because of the following informalities:  
Claims 1 and 11 Line 7 recites “the other edge”, it is suggested that Applicant replace the limitation with --another edge--. 
Claim 6 Line 2 recites “convexoconcave”, it is suggested that Applicant replace the limitation with --a convex or concave-- since this appears to be a typographical error.
Claim 11 Line 11 recites “wherein at least one piece of a third engaging member which is”, should be replaced with --a third engaging member, wherein at least one piece of the third engaging member is--.
Claim 18 Line 4 recite “besides” should be replaced with --beside--.                Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-8 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 recites “type”. It is unclear what the metes and bounds are of “type”, it is suggested that Applicant remove the limitation of “type” from the claims. In order to proceed, the Office will interpret the limitations of “buckle type engaging member”, “belt type engaging member”, “snap fit type”, and “ring type” according to their structures claimed before the word “type”.
Claim 18 Line 17 “the training belt”. There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crandall (US 9545534) in view of Opfer (US 9033855).
Regarding Claim 1, Crandall teaches a training belt including a stretchable belt, comprising:                    a plurality of belt members 114 having a loop shape 158 (Refer to annotated Fig. 5 below); 
    PNG
    media_image1.png
    572
    766
    media_image1.png
    Greyscale
                   an intermediate engaging member 117 which detachably couples the plurality of belt members to each other;                     a first engaging member 116, which is detachably coupled to one edge of the belt member that is coupled by the intermediate engaging member; and                   a second engaging member 160, which is detachably coupled to the other edge of the belt member that is coupled by the intermediate engaging member (The Office takes the position that member 160 is detachable via separating from the intermediate engaging member 117),                   wherein the training belt 114 has a loop shape by engaging the first engaging member and the second engaging member (Refer to Fig. 5 to depict that the loop shape is formed via the belt members 114 and engaging members 116, 117, 160).             Crandall fails to teach wherein the belt members 114 are stretchable. Opfer teaches an exercise device comprising a ball and a plurality of stretchable belt members 30,31 creating a loop via hook and loop 32 (Refer to Figs. 2&3 Col 5 Lines 35-43:” In one embodiment, either or both straps 30 and 31 are closed-loop straps (as illustrated by strap 31 in FIG. 2) with the two free ends of the strap stitched or otherwise permanently secured to one another. The closed-loop straps are constructed of any suitable material but are preferably constructed of an elastomeric material which will aid in slipping the straps around the foot and ankle when putting on or taking off the straps, while also allowing the straps to retract snuggly against the thigh or calf when used in training.”). Opfer is analogous with Applicants invention in that they both teach compression members comprising a strap for attachment and therefore it would have been obvious to modify the belt members 114 of Crandall to be in view of Opfer such that they are stretchable members since Opfer teaches that such material are suitable for being used to provide an increased secure attachment due to the elastic material of the belt and therefore such modification would have been obvious to produce expected results of allowing the belt members 114 to better secure the ball 100 to reduce it from slipping from the belts. 
Allowable Subject Matter
Claims 2-6 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where -this application or proceeding is assigned is 571-273-8300.

/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784